Citation Nr: 1126067	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition. 

2.  Entitlement to service connection for abdominal abscess, status post appendectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to March 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision, which denied service connection for a bilateral knee condition and residuals of abdominal abscess, status post appendectomy.

The Board notes that the Veteran indicated in his July 2007 notice of disagreement (NOD) that he also wished to appeal the denial of his claim for service connection for rhabdomyolysis.  However, during the course of this appeal, this claim was granted in a November 2007 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues of entitlement to service connection for a bilateral knee condition and an abdominal abscess, status post appendectomy are the only issues currently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral knee condition and abdominal abscess, status post appendectomy.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, the Board notes that a notation on the May 2008 Disabled American Veterans Appeal Pre-Certification Review reflects that the Veteran reported for an examination on May 6, 2008.  The claims file contains no copy of this May 2008 examination report.  In the May 2011 Appellant's Brief, the Veteran's representative requested that the Board remand these issues in order to associate the May 6, 2008, examination report with the claims file.
VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, the Board finds that these issues must be remanded in order to obtain the May 2008 examination report. 

Additionally, the Board notes that the claims file contains a significant number of the Veteran's service treatment records.  However, the records do not appear to contain copies of the Veteran's entrance and separation examination reports.  As such, the RO should ensure that all available service treatment records have been obtained and associated with the claims file. 

Finally, the RO should take this opportunity to conduct any additional, necessary development regarding the Veteran's claims for entitlement to service connection for a bilateral knee condition and abdominal abscess, status post appendectomy.  The RO should specifically consider whether any additional development need be conducted based on any new findings from the May 2008 VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the May 2008 VA examination report, as well as any and all available VA medical records that have not yet been associated with the claims file. 

2. Ensure that all available service treatment records have been obtained and associated with the claims file.

3. Conduct any additional, necessary development regarding the Veteran's claims for service connection for a bilateral knee condition and abdominal abscess, status post appendectomy.  Particular consideration should be given to whether any additional development need be conducted based on any new findings from the May 2008 VA examination.
4. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefits sought on appeal remain denied, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

